           Case 2:20-cr-00024-DLC Document 99 Filed 05/18/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 UNITED STATES OF AMERICA,                            CR 20-24-BU-KLD

                Plaintiff,                    FINDINGS & RECOMMENDATION
                                                 CONCERNING FORFEITURE
       vs.

 CHARLES JOSHUA PETTY,

                Defendant.

      The defendant, by consent, has appeared before me under Fed. R. Crim. P.

32.2, to determine whether $8,500 in U.S. currency should be forfeited. After

conducting a hearing on May 14, 2021, pursuant to the requirements and standards

of Fed. R. Crim. P. 32.2, I make the following findings:

      1.      On December 29, 2018, Charles Joshua Petty texted James Starcevich,

requesting that Starcevich provide methamphetamine to a “loyal customer.”

      2.      On January 5, 2019, Petty wired $1,000 from Butte, Montana, to

Culiacan, Mexico, which is located in Sinaloa.

      3.      On January 12, 2019, at approximately 1:32 a.m., Petty texted his


                                          1
            Case 2:20-cr-00024-DLC Document 99 Filed 05/18/21 Page 2 of 4



“loyal customer,” stating, “[m]ine comes in the morning. I just picked up some

so I could work.”

       4.      On January 13, 2019, Butte Pre-Release received information that

Petty was dealing methamphetamine. Pre-Release employees recovered

methamphetamine, heroin, fentanyl pills, and $8,500 in U.S. currency in Petty’s

residence.

       5.      When interviewed about the $8,500 in U.S. currency, Petty first

denied any knowledge of the $8,500. He then claimed the $8,500 belonged to his

girlfriend, Mary Jane Galloway. Petty never, however, claimed the money as his

own.

       6.      The claim that Petty received the $8,500 in U.S. currency from selling

cars to others is not supported by the evidence.

       The Court therefore recommends:

       The Court enter a preliminary order of forfeiture. The United States has

established the requisite nexus between the $8,500 and the offense of conviction

for Petty. The United States satisfied that burden by a preponderance of

evidence. The Court should therefore forfeit Petty’s interest in the $8,500 in

accordance with 21 U.S.C. §§ 853 and 881(a)(7), (11).

       The United States Marshal’s Service, the Drug Enforcement Administration,

or a designated sub-custodian, is directed to seize the property subject to forfeiture



                                           2
         Case 2:20-cr-00024-DLC Document 99 Filed 05/18/21 Page 3 of 4



and further to make a return as provided by law.

      The United States must provide written notice to all third parties asserting a

legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court’s preliminary order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 21 U.S.C. §§ 853 and 881(a)(7), (11) and

21 U.S.C. § 853(n)(1), and to make its return to this Court that such action has

been completed.

      Upon adjudication of all third-party interests, if any, the Court will enter a

final order of forfeiture.

      Based on the foregoing,

      IT IS RECOMMENDED that the United States’ Motion for Preliminary

Order of Forfeiture (Doc. 97) be GRANTED.

      NOW, THEREFORE, IT IS ORDERED that the Clerk shall serve a copy of

the Findings and Recommendation of the United States Magistrate Judge upon the

parties. The parties are advised that pursuant to 28 U.S.C. § 636, any objections to

the findings and recommendations must be filed with the Clerk of Court and copies

served on opposing counsel within fourteen (14) days after entry hereof, or



                                          3
        Case 2:20-cr-00024-DLC Document 99 Filed 05/18/21 Page 4 of 4



objection is waived.

      DATED this 18th day of May, 2021.



                             ______________________________________
                             Kathleen L. DeSoto
                             United States Magistrate Judge




                                      4
